Order, Family Court, New York County (Ivy I. Cook, Ref.), entered on or about July 13, 2009, which, after a hearing, granted the petition to the extent of suspending visitation between respondent father and his under-18-year-old male child until further order of the court, unanimously affirmed, without costs.
The best interests of a child, which is the foremost consideration in matters of custody and visitation, is within the discretion of the hearing court whose determination will not be set aside unless it lacks a sound and substantial evidentiary basis (Corsell v Corsell, 101 AD2d 766, 767 [1984]). There is an evidentiary basis here for the court’s finding that unsupervised visitation would have a negative impact on the child’s well-being (see Matter of Frank M. v Donna W., 44 AD3d 495 [2007]). Respondent refused an offer of supervised visitation. Under these circumstances, the court providently exercised its discretion in suspending his visitation. Concur — Friedman, J.P., Sweeny, Catterson, Renwick and Román, JJ.